DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 9-20 and 24-33 are allowed.  The claims are drawn to both a method of preparing a composition and the actual composition of a biopolymer, a calcium carbonate filler and a mono-substituted succinic anhydride in which the addition of the mono-substituted succinic anhydride causes a decrease in the melt flow rated by at least 10% and/or an increase in the viscosity by at least 10% compared to a polymer composition without the succinic anhydride.
The claims are allowable over the closest prior art as noted below:
Rentsch et al (EP 2 722 368) teaches a method of preparing a polymer composition, the method comprising using at least one mono-substituted succinic anhydride (claim 1) before the compounding of a polymer composition (claim 31) wherein the polymer composition comprises at least one polymer as a polymer composition and at least one calcium carbonate as a filler (claim 1).  The polymer composition does not contain polylactic acid.  Rentsch teaches that is reduces polymer decomposition during processing ([0020]).  However, it is silent to the biopolymer as well as the recited effects to the melt flow rate and the viscosity.
Blanchard et al (EP 2 952 543) teaches a biopolymer (Abstract) which incorporates a calcium carbonate ([0110]) which is treated with a mono-substituted succinic anhydride ([0126]).  Blanchard teaches that the composition has improved thermal stability ([0199]) which is shown by an increase in melt flow rate ([0200]), however, is silent to any decrease in melt flow rate caused by the succinic anhydride.  It is also silent to the recited viscosity property.
Krishnaswamy (WO 2010/118041) teaches a biopolymer (Abstract) which incorporates a calcium carbonate filler (Abstract).  However, it is silent to the succinic anhydride and the melt flow rate and viscosity properties.
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764